Citation Nr: 1023622	
Decision Date: 06/24/10    Archive Date: 07/01/10

DOCKET NO.  10-04 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a service connection claim for a left knee disability.

2.  Whether new and material evidence has been received to 
reopen a service connection claim for residuals of pneumonia.

3.  Entitlement to an initial compensable evaluation for 
residuals of left inguinal herniorrhaphy.

4.  Whether new and material evidence has been received to 
reopen a service connection claim for a gastrointestinal 
disability.

5.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from July 1943 to June 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2009 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, 
Utah, which granted service connection for bilateral hearing 
loss, assigning a noncompensable evaluation; effective May 
22, 2007; granted service connection for residuals of left 
inguinal herniorrhaphy, assigning a noncompensable 
evaluation, effective May 22, 2007; denied entitlement to a 
10 percent evaluation based upon multiple, noncompensable, 
service-connected disabilities; and confirmed and continued 
previous denials of service connection for residuals of left 
knee replacement, residuals of pneumonia, and a 
gastrointestinal disability.  The Veteran perfected an appeal 
as to all issues, except the denial of entitlement to a 10 
percent evaluation based on multiple noncompensable service 
connected disabilities.

In March 2010, the Veteran testified before the undersigned 
Veterans Law Judge at the RO.  A copy of the hearing 
transcript is associated with the claims folder and has been 
reviewed.

FINDINGS OF FACT

1.  In March 2010, the Veteran indicated that he wanted to 
withdraw his appeal seeking to reopen service connection 
claims for a left knee disability, and residuals of 
pneumonia, as well as his increased rating claim for 
residuals of left inguinal herniorrhaphy, and the Board 
received such request prior to the promulgation of a 
decision.

2.  In a March 2008 rating decision, the RO denied service 
connection for a gastrointestinal disability; the Veteran did 
not file a timely appeal following appropriate notice, and 
that decision became final.

3.  Evidence received since the March 2008 rating decision 
raises a reasonable possibility of substantiating the service 
connection claim for a gastrointestinal disability.

4.  There is no current medical evidence of a 
gastrointestinal disability.  

5.  The Veteran's bilateral hearing loss is manifested by 
level III hearing acuity in the right ear, and level I in the 
left ear.

6.  The Veteran has not submitted evidence tending to show 
that his service-connected  bilateral hearing loss requires 
frequent hospitalization, is unusual, or causes marked 
interference with employment.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal by the Veteran of a 
substantive appeal pertinent to the issue of whether new and 
material evidence has been received to reopen a service 
connection claim for a left knee disability are met.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2009).

2.  The criteria for withdrawal by the Veteran of a 
substantive appeal pertinent to the issue of whether new and 
material evidence has been received to reopen a service 
connection claim for residuals of pneumonia are met.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2009).

3.  The criteria for withdrawal by the Veteran of a 
substantive appeal pertinent to the issue of entitlement to 
an initial compensable evaluation for residuals of left 
inguinal herniorrhaphy are met.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.202, 20.204 (2009).

4.  The March 2008 rating decision denying service connection 
for a gastrointestinal disability is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007); 
currently, 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.104, 20.302, 20.1103 (2009).

5.  Evidence received since the March 2008 rating decision 
that denied service connection for a gastrointestinal 
disability is new and material, and the Veteran's service 
connection claim for pertinent disability is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009).

6.  A gastrointestinal disability was not incurred or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2009).

7.  The criteria for an initial compensable evaluation for 
bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321, 4.85 Diagnostic Code 
6100 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Dismissals

The Veteran perfected an appeal of the July 2009 rating 
decision, which in pertinent part, confirmed and continued 
previous denials of service connection for a left knee 
disability, and residuals of pneumonia, as well as granted 
service connection for residuals of left inguinal 
herniorrhaphy, assigning a noncompensable evaluation. 

During the personal hearing held in March 2010, the Veteran 
submitted a statement indicating that he wished to withdraw 
his claim seeking to reopen a service connection claim for a 
left knee disability, and on a separate statement, he 
indicated that he wished to withdraw from his appeal the 
issue of whether new and material evidence has been received 
to reopen a service connection claim for residuals of 
pneumonia.

Moreover, prior to the personal hearing held in March 2010, 
the Veteran expressed his desire to withdraw from his appeal 
the issue of entitlement to an initial compensable rating for 
residuals of left inguinal herniorrhaphy (as well as the 
issue of whether new and material evidence has been received 
to reopen a service connection claim for residuals of 
pneumonia).  

An appeal may be withdrawn in writing at any time before a 
decision is rendered by the Board.  38 C.F.R. § 20.204(b) 
(2009).   Since the statements of withdrawal were either 
reduced to writing in the hearing transcript, or on VA Forms 
21-4138 (Statements In Support of Claim), the Veteran's 
withdrawal of these issues is valid. Once the Veteran 
withdrew these issues, there remained no allegations of error 
of fact or law for appellate consideration.   

The Board does not have jurisdiction to review the issues of 
whether new and material evidence has been received to reopen 
a service connection claim for residuals of pneumonia, 
whether new and material evidence has been received to reopen 
a service connection claim for a left knee disability, and 
the issue of entitlement to an initial compensable rating for 
residuals of left inguinal herniorrhaphy; therefore, those 
claims are dismissed.  38 U.S.C.A. § 7105(d)(5) (West 2002).




II.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

However, in the recent case, Shinseki v. Sanders, 129 S.Ct. 
1696 (2009), the United States Supreme Court (Supreme Court) 
held that the Federal Circuit's blanket presumption of 
prejudicial error in all cases imposed an unreasonable 
evidentiary burden upon VA.  Rather, in Shinseki v. Sanders, 
the Supreme Court suggested that determinations concerning 
prejudicial error and harmless error should be made on a 
case-by-case basis.  Id.  As such, in conformance with the 
precedents set forth above, on appellate review the Board 
must consider, on a case-by-case basis, whether any potential 
VCAA notice errors are prejudicial to the claimant.

With regard to the increased rating claim for bilateral 
hearing loss, such claim arises from the Veteran's 
disagreement with the initial evaluation following the grant 
of service connection.  Courts have held that once service 
connection is granted the claim is substantiated, additional 
notice is not required and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  VA has 
done everything reasonably possible to assist the Veteran 
with respect to such claim for benefits in accordance with 38 
U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2009).  
Service treatment records have been associated with the 
claims folder and the Veteran underwent a VA audiological 
examination.  All identified and available treatment records 
have been secured.  The duties to notify and assist have been 
met.

In this decision, the Board reopens the service connection 
claim for a gastrointestinal disability, but ultimately 
denies the claim on the merits.  With regard to such claim, 
VCAA notice was provided to the Veteran in September 2009.  
This letter informed the Veteran of what evidence was 
required to substantiate his claims, and of the Veteran's and 
VA's respective duties for obtaining evidence.  The claims 
were readjudicated by way of a November 2009 statement of the 
case and a March 2010 supplemental statement of the case.

VA also has a duty to assist the appellant in the development 
of the claim.  This duty includes assisting the appellant in 
the procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims folder contains service 
treatment records, VA medical evidence, and private medical 
evidence.  As will be discussed below, as the evidence does 
not establish competent evidence that the Veteran has a 
current gastrointestinal disability, it is not necessary to 
obtain a VA medical opinion for the pertinent claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist the appellant in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).


III.  New and Material Evidence Claim

The Veteran is seeking to reopen a previously denied service 
connection claim for a gastrointestinal disability.

Rating decisions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a).  The 
claimant has one year from notification of a RO decision to 
initiate an appeal by filing a notice of disagreement with 
the decision, and the decision becomes final if an appeal is 
not perfected within the allowed time period.  38 U.S.C.A. § 
7105; 38 C.F.R. §§ 3.160, 20.201, 20.302.

The Veteran's claim of entitlement to service connection for 
a gastrointestinal disability was initially denied by a March 
2008 rating decision, on the basis that there was no evidence 
of a current gastrointestinal disability and no evidence of a 
gastrointestinal complaints, treatment, or diagnoses during 
service.  The Veteran was notified of that decision the next 
month, but did not file a timely appeal and that decision 
became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.104, 20.302, 20.1103 (2007); currently, 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2009).

In March 2009, the Veteran sought to reopen his service 
connection claim for a gastrointestinal disability.  As 
noted, in the July 2009 rating decision, the RO confirmed and 
continued the denial of service connection for a 
gastrointestinal disability.  The July 2009 rating decision 
is the subject of the current appeal.

Since the March 2008 rating decision is final, the Veteran's 
service connection claim for a gastrointestinal disability 
may be considered on the merits only if new and material 
evidence has been received since the time of the prior 
adjudication.  See 38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 
C.F.R. § 3.156 (2009); Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996).

"New" evidence is defined as existing evidence not previously 
submitted to agency decisionmakers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.   New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2009).

The Board points out that 38 C.F.R. § 3.156(a), which defines 
new and material evidence, was amended in 2001 and is 
applicable to claims to reopen filed on or after August 29, 
2001.  See 66 Fed. Reg. 45,620 (2001).  The amended version 
of 38 C.F.R. § 3.156 applies in the instant case as the 
Veteran's claim to reopen was received after August 2001.

When the claim was adjudicated by the RO in March 2008, the 
claims folder contained service treatment records and the 
Veteran's contentions.  His service treatment records did not 
show any gastrointestinal complaints, treatment, or 
diagnoses, and there was no evidence of a current 
gastrointestinal disability.  As such, the claim was denied.

Evidence included in the claims folder since the March 2008 
rating decision includes VA medical evidence, private medical 
evidence, additional statements from the Veteran, and a 
hearing transcript.  Significantly, the VA and private 
medical evidence shows current gastrointestinal 
complaints/impressions, and a statement received in May 2009 
from a VA physician suggests a relationship between the onset 
of the Veteran's gastrointestinal complaints and his in-
service surgery for hernia repair.  

Thus, the new evidence, either by itself or when considered 
with the previous evidence of record, relates to an 
unestablished fact necessary to substantiate the  claim.  38 
C.F.R. § 3.156 (2009).  It raises a reasonable possibility of 
establishing the claim.  Id.  Therefore, the evidence is 
considered new and material for the purpose of reopening the 
service connection claim for a gastrointestinal disability.  
Accordingly, the claim is reopened.

IV.  Service Connection Claim for Gastrointestinal Disability

As the Board has determined that new and material evidence 
has been received, it is necessary to consider whether the 
Veteran would be prejudiced by the Board proceeding to a 
decision on the merits.  In this case, the RO has provided 
the Veteran with the regulations pertaining to consideration 
of the claim on the merits.  The discussion in the November 
2009 statement of the case and the March 2010 supplemental 
statement of the case considered the Veteran's 
gastrointestinal claim on the merits.  Also, the Veteran and 
his spouse presented pertinent testimony during the March 
2010 hearing.  Accordingly, the Board finds that the Veteran 
would not be prejudiced by its review of the merits at this 
time.  See Bernard, supra.
Legal Criteria and Analysis

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2009).  If a condition noted during service 
is not determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2009).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).

Establishing service connection on a secondary basis 
essentially requires evidence sufficient to show: (1) that a 
current disability exists; and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a); Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 
7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the United States Court of Appeals 
for Veterans Claims stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the evidence must preponderate against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Here, the Veteran currently reports having bowel problems, 
namely constipation and abdominal pain, and attributes such 
symptoms to the left inguinal herniorrhaphy he underwent 
during service.  He is currently service-connected for 
residuals of left inguinal herniorrhaphy.

The Veteran is competent to describe what he has observed, 
such as his constipation and pain, however, he, as a 
layperson, is not competent to diagnose any medical 
disability (not readily observable) or render an opinion as 
to the cause or etiology of any current disability because he 
has not been shown to have the requisite medical expertise.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994); Routen v. 
Brown, 10 Vet. App. 183, 186 (1997); Espiritu v. Derwinski, 2 
Vet.App. 492 (1992).

Significantly, despite the Veteran's gastrointestinal 
complaints, there is no evidence of a current, underlying 
disability.  The Court has held that a symptom, alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability.  
See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) 
("pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted."); 
dismissed in part and vacated in part on other grounds, 
Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  

The Board points out that Dr. E.F., a private physician, in 
March 2010, entertained the idea that the Veteran's 
complaints of constipation and intermittent abdominal pain 
could be irritable bowel syndrome, a bowel obstruction, or 
colorectal cancer, therefore he recommended a colonoscopy.  
However, despite such recommendation, the evidence of record 
does not show that the Veteran has undergone a colonoscopy, 
and unfortunately, the Veteran testified in March 2010 that 
he does not plan to get one.  If a veteran wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence.  Wood v. Derwinski, 1 Vet.App. 190 
(1991) (affirmed on reconsideration, 1 Vet.App. 406 (1991)).  
Such a procedure would help in identifying any underlying 
disability, if any.  The remaining medical evidence does not 
show a current gastrointestinal disability.  

The Board emphasizes that the existence of a current 
disability is the cornerstone of a claim for VA disability 
compensation.  38 U.S.C.A. § 1110 (West 2002); see Degmetich 
v. Brown, 104 F. 3d 1328 (1997) (holding that interpretation 
of sections 1110 and 1131 of the statute as requiring the 
existence of a present disability for VA compensation 
purposes cannot be considered arbitrary).  Therefore, in this 
case, without medical evidence of an underlying disability to 
account for the Veteran's gastrointestinal complaints, the 
service connection claim must be denied.

Although the first element of the service connection claim 
has not been satisfied, and it is unnecessary to analyze 
whether any current disability is related to service, the 
Board recognizes that in a statement received in May 2009, 
Dr. J.J., a VA physician, indicated that the timing of the 
Veteran's intestinal problems seems to correlate with the 
left hernia surgery.  On the other hand, however, the 
examiner who conducted a VA hernia examination in June 2009 
stated that the Veteran's constipation has no physiologic 
etiology from the inguinal hernia.  The examiner indicated 
that while one cannot discount the Veteran's subjective 
symptoms and report that he has had constipation since the 
in-service surgery, there is no explanation for his chronic 
constipation from a self-reported lack of enema or rushed 
surgery with very little bowel manipulation that would have 
occurred via bassini technique.  The examiner further 
indicated that temporal occurrence alone is merely 
correlative and cannot be construed as causative.  In any 
event, as noted, the record contains no evidence of a 
gastrointestinal disability manifested by constipation and/or 
abdominal pain.

For the reasons stated above, the Board finds that the 
competent medical evidence of record does not support a 
conclusion that the veteran has a gastrointestinal disability 
related to service or service-connected left inguinal 
herniorrhaphy.  

V.  Increased Rating Claim

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4. Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155 (West 
2002).  Evaluation of a service-connected disorder requires a 
review of the Veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2 (2009); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt 
arises regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2009).  
If there is a question as to which evaluation to apply to the 
Veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2009).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2009), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
When the appeal ensues from the Veteran's disagreement with 
the evaluation assigned in connection with the original grant 
of service connection, as is here, the potential for the 
assignment of separate, or "staged" ratings for separate 
periods of time, based on the facts found, must be 
considered.  Fenderson v. West, 12 Vet. App. 119 (1999).

Where the evidence contains factual findings that show a 
change in the severity of symptoms during the course of the 
rating period on appeal, assignment of staged ratings would 
be permissible.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).

The Veteran is currently assigned a noncompensable evaluation 
for bilateral hearing loss, effective May 22, 2007, the date 
of his original claim.

The Veteran underwent a VA audiological examination in June 
2009; he reported difficulty understanding soft speech, 
difficulty understanding speech when background noise is 
present, and difficulty understanding telephone conversation.  
Pure tone thresholds, in decibels, were as follows:





HERTZ



AVG
1000
2000
3000
4000
RIGHT
58.75
50
65
60
60
LEFT
37.5
10
35
50
55

Speech recognition score was 84 percent in the right ear, and 
96 percent in the left ear.  Diagnosis was moderate to 
moderately severe sensorineural hearing loss in the right 
ear, and normal to moderate sensorineural hearing loss in the 
left ear.  

Considering the results of the audiometric testing conducted 
in June 2009, the Veteran has level III hearing acuity in the 
right ear, and level I in the left ear.  See 38 C.F.R. 
§ 4.85, Diagnostic Code 6100, Table VI (2009).  The 
application of the Ratings Schedule establishes that a 
noncompensable evaluation for bilateral hearing loss is 
warranted under Diagnostic Code 6100, Tables VI, VII (2009 ).  
The Veteran does not exhibit an exceptional pattern of 
hearing loss in either ear.  See 38 C.F.R. § 4.86.  The 
claims folder contains no additional audiogram findings dated 
during the appeal period.  Therefore, based on the above-
findings, the Board concludes that the evidence of record 
does not support a compensable evaluation for the Veteran's 
bilateral hearing loss.  

The Board has considered the Veteran's descriptions of his 
hearing loss disability, but finds that the most probative 
evidence concerning the level of severity of this disability 
consists of the audiometric testing results of record.  See 
Lendenmann, supra. at 349.  There is no doubt to be resolved 
in his favor.  38 U.S.C.A. § 5107(b) (West 2002).  The Board 
also notes that the evidence reflects that his symptoms have 
remained constant throughout the course of the period on 
appeal and, as such, staged ratings are not warranted.  See 
Hart, supra.

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2009).  The criterion for such an Award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards. The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

Here, the evidence does not suggest that this case presents 
an exceptional or unusual disability picture such that the 
veteran is unable to secure and follow substantially gainful 
employment due to service-connected hearing loss, or 
otherwise render a schedular rating impractical.  Having 
reviewed the record with these mandates in mind, the Board 
finds no basis for further action.  VAOPGCPREC 6-96 (1996).


ORDER

The appeal seeking to reopen a service connection claim for a 
left knee disability is dismissed.

The appeal seeking to reopen a service connection claim for 
residuals of pneumonia is dismissed.

The appeal seeking entitlement to an initial compensable 
evaluation for residuals of left inguinal herniorrhaphy is 
dismissed.

New and material evidence has been received to reopen a 
service connection claim for a gastrointestinal disability; 
however, service connection for a gastrointestinal disability 
is denied.

Entitlement to an initial compensable evaluation for 
bilateral hearing loss is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


